11‐4479‐cr                                                                
United States v. Ryan 




                                    In the
             United States Court of Appeals
                         for the Second Circuit
                                              
 
                             AUGUST TERM 2015 
                              No. 11‐4479‐cr 
 
                         UNITED STATES OF AMERICA, 
                                  Appellee, 
 
                                      v. 
 
                          MATTHEW JOHN RYAN, 
                           Defendant‐Appellant. 
                                             
                                      
              On Appeal from the United States District Court 
                  for the Northern District of New York 
                                             
 
                         SUBMITTED: OCTOBER 23, 2015 
                         DECIDED: NOVEMBER 25, 2015 
                                            
 
Before: KEARSE, WALKER, and CABRANES, Circuit Judges. 
                                            
 
      On  appeal  from  an  October  12,  2011  judgment  of  the  United 
States District Court for the Northern District of New York (Norman 
A.  Mordue,  Judge)  sentencing  defendant‐appellant  Matthew  John 
Ryan  principally  to  a  term  of  imprisonment  of  121  months,  Ryan 
challenges  the  District  Court’s  calculation  of  the  number  of  victims 
of his crime and the substantive reasonableness of his sentence. We 
conclude  that  there  was  no  error,  as  the  District  Court  properly 
counted  each  married  couple  jointly  holding  investments  as  two 
individual  “victims”  within  the  meaning  of  that  term  as  used  in 
Section 2B1.1(b)(2)  of  the  United  States  Sentencing  Guidelines,  and 
the  sentence  was  not  substantively  unreasonable  under  the 
circumstances. We therefore AFFIRM; but the cause is REMANDED 
to  the  District  Court  for  the  sole  purpose  of  making  ministerial 
corrections  to  the  first  page  of  the  amended  judgment  by  deleting 
the  reference  to  18  U.S.C.  § 1341  and  changing  “78(j)(b);  (ff)”  to 
“78j(b); 78ff.” 

                                              
                                       
                            Ransom  Reynolds,  Steven  D.  Clymer, 
                            Assistant  United  States  Attorneys,  for 
                            Richard  S.  Hartunian,  United  States 
                            Attorney  for  the  Northern  District  of  New 
                            York, Syracuse, NY, for Appellee. 
                             
                            David  J.  Taffany,  Anderson,  Moschetti  & 
                            Taffany, PLLC, Latham, NY, for Defendant‐
                            Appellant. 
                             
                                              
 




                                      2 
JOSÉ A. CABRANES, Circuit Judge: 

        Defendant‐appellant  Matthew  John  Ryan  (“Ryan”)  has 
appealed  from  an  October  12,  2011  judgment  of  the  District  Court 
sentencing him principally to a term of imprisonment of 121 months 
following his February 22, 2011 guilty plea to one count of securities 
fraud in violation of 15 U.S.C. §§ 78j(b) and 78ff, 17 C.F.R. § 240.10b‐
5,  and  18  U.S.C. § 2.  The  District  Court  incorporated  that 
punishment  into  an  amended  judgment,  dated  March  3,  2015,  and 
entered  May  1,  2015  (the  “May  1,  2015  amended  judgment”),  from 
which Ryan has not filed a second notice of appeal. Because we held 
his  original  appeal  in  abeyance  pending  completion  of  the 
restitution proceedings that resulted in the amended judgment,1 and 
because  the  amended  judgment  supersedes  the  original  judgment, 
we  treat  Ryan’s  appeal  as  a  challenge  to  so  much  of  the  amended 
judgment as sentenced him to 121 months’ imprisonment.2 


        1  The  original  judgment  was  a  final  judgment,  despite  the  fact  that  the 
District  Court  did  not  enter  a  restitution  order  until  it  entered  the  amended 
judgment on May 1, 2015. See Gonzalez v. United States, 792 F.3d 232, 237 (2d Cir. 
2015) (holding that a defendant has “two opportunities to appeal: from an initial 
sentence,  even  if  some  aspects  of  the  sentence  are  not  final;  and  from  the  final 
order  disposing  of  the  case  in  the  district  court”).  Accordingly,  this  Court  has 
had jurisdiction since October 2011, when Ryan timely filed a notice of appeal of 
the original judgment.   
        2 The amended judgment (like the original judgment) contains two errors 
that  the  District  Court  should  correct.  First,  although  the  amended  judgment 
correctly  identifies  the  offense  to  which  Ryan  pleaded  guilty  as  “Securities 
Fraud,” it incorrectly identifies 18 U.S.C. § 1341 as one of the operative statutes. 
See  Amended  Judgment  at  1,  United  States  v.  Ryan,  No.  10‐CR‐319  (NAM) 




                                              3 
        Ryan raises two arguments on appeal. First, he argues that the 
District  Court  erred  in  determining  that  his  offense  involved  50  or 
more victims. Second, he argues that his sentence was substantively 
unreasonable.  We  assume  the  parties’  familiarity  with  the 
underlying  facts,  the  procedural  history  of  the  case,  and  the  issues 
on appeal. 

        We  begin  with  Ryan’s  first  argument.  “[A]  trial  judge  in  the 
federal judicial system generally has wide discretion in determining 
what  sentence  to  impose.”  United  States  v.  Tucker,  404  U.S.  443,  446 
(1972); see also United States v. Corsey, 723 F.3d 366, 374 (2d Cir. 2013) 
(noting  that  district  courts  enjoy  “broad  discretion”  in  sentencing 
“because  they  are  [ ]  better  positioned  institutionally  to  determine 
the appropriate sentence in a particular case”). “[B]efore making that 
determination, a judge may appropriately conduct an inquiry broad 
in  scope,  largely  unlimited  either  as  to  the  kind  of  information  he 
may  consider,  or  the  source  from  which  it  may  come.”  Tucker,  404 
U.S.  at  446;  accord  Alleyne  v.  United  States,  133  S.  Ct.  2151,  2163  n.6 
(2013)  (same);  U.S.  Sentencing  Guidelines  Manual  § 6A1.3(a)  (U.S. 
Sentencing  Comm’n  2010)  (“2010  Guidelines”)  (“In  resolving  any 
dispute  concerning  a  factor  important  to  the  sentencing 


(N.D.N.Y. May 1, 2015), ECF No. 72 (“Amended Judgment”). Ryan was charged 
in the indictment with several counts of mail fraud under Section 1341, see A‐18–
19, but those counts were dismissed pursuant to his plea agreement, see A‐32, A‐
114.  Second,  the  amended  judgment  refers  to  “15  U.S.C. §§ 78(j)(b);  (ff),”  which 
should instead read “15 U.S.C. §§ 78j(b); 78ff.” See Amended Judgment at 1. 




                                            4 
determination, the court may consider relevant information without 
regard to its admissibility under the rules of evidence applicable at 
trial,  provided  that  the  information  has  sufficient  indicia  of 
reliability  to  support  its  probable  accuracy.”).  Additionally,  at 
sentencing,  “the  district  court  may  make  credibility  determinations 
which  this  Court  will  not  disturb  unless  clearly  erroneous.”  United 
States v. McLean, 287 F.3d 127, 133 (2d Cir. 2002) (internal quotation 
marks omitted); see also United States v. Guang, 511 F.3d 110, 123 (2d 
Cir.  2007)  (“We  give  strong  deference  to  findings  based  on 
credibility determinations.”). 

        At the time of Ryan’s sentencing, Section 2B1.1(b)(2)(B) of the 
United  States  Sentencing  Guidelines  (the  “Guidelines”)  provided 
that,  “[i]f  the  [defendant’s]  offense . . . involved  50  or  more  victims, 
[the  offense  level  should  be]  increase[d]  by  4  levels.”  2010 
Guidelines  §  2B1.1(b)(2)(B);  see  also  United  States  v.  Lacey,  699  F.3d 
710, 714 (2d Cir. 2012); United States v. Gonzalez, 647 F.3d 41, 61 (2d 
Cir. 2011).3 The Guidelines define “victim” in pertinent part as “any 
person who sustained any part of the actual loss,” and “person” as 
“includ[ing]  individuals,  corporations,  companies,  associations, 



        3  Effective  November  1,  2015,  Section  2B1.1(b)(2)(B)  was  amended  to  set 
new thresholds for offense‐level increases according to the number of and extent 
of harm caused to victims. But this amendment does not affect our analysis here, 
because  “[g]enerally,  sentencing  courts  are  required  to  apply  the  Guidelines 
Manual  in  effect  on  the  date  that  the  defendant  is  sentenced.”  United  States  v. 
Brooks, 732 F.3d 148, 149 (2d Cir. 2013) (citing 18 U.S.C. § 3553(a)(4)(A)(ii)); 2010 
Guidelines § 1B1.11(a)). 




                                             5 
firms,  partnerships,  societies,  and  joint  stock  companies.”  2010 
Guidelines § 2B1.1 cmt. n.1. 

       “The question of whether a given individual is a victim within 
the meaning of [Section] 2B1.1(b)(2) . . . is an issue of law,” which we 
review  de  novo,  and  “[t]he  number  of  persons  or  entities  who  are 
victims  within  the  meaning  of . . . [Section] 2B1.1(b)(2)  is  a  question 
of  fact.  A  district  court’s  factual  findings  at  sentencing  need  be 
supported  only  by  a  preponderance  of  the  evidence,  and  such 
findings  may  be  overturned  only  if  they  are  clearly  erroneous.” 
Gonzalez, 647 F.3d at 62 (alterations, citations, and internal quotation 
marks omitted). 

       Upon review of the record and relevant law, we are convinced 
that  the  District  Court  did  not  err,  much  less  clearly  err,  in 
determining  that  Ryan’s  offense  involved  50  or  more  victims.  In 
making this determination, the District Court relied on a “restitution 
list”  prepared  by  the  United  States  Attorney’s  Office  for  the 
Northern District of New York. A‐95. The restitution list was based 
on  a  report  from  the  Securities  and  Exchange  Commission, 
responses to questionnaires that the Federal Bureau of Investigation 
(“FBI”)  sent  to  investors  potentially  harmed  by  Ryan’s  fraud,  and 
interviews of those investors conducted by an FBI agent. A‐88–90. It 
therefore  “ha[d]  sufficient  indicia  of  reliability  to  support  its 
probable accuracy.” 2010 Guidelines § 6A1.3(a). 

       The  restitution  list  included  the  names  of  more  than  50 
victims. See GA‐4–7. Some of these victims were the spouses of other 




                                      6 
victims, which prompted a colloquy between the District Court and 
the government. See A‐90–91 (“[T]here are many instances you had 
spouses  that  had  invested.  In  those  cases  you  would  have  two 
victims, not just one victim. And so based on that . . ., we calculated 
that it would be more than 50 victims.”). But this fact does not alter 
our  conclusion,  as  we  agree  with  the  Seventh  Circuit  that  “it  [is] 
proper  for  [a]  district  court  to  count  a  married  couple  holding 
investments  jointly  as  two  individual  victims  for  the  purposes  of 
applying  the  section  2B1.1(b)(2)  sentence  enhancement.”  United 
States v. Harris, 718 F.3d 698, 703 (7th Cir. 2013); see also United States 
v. Densmore, 210 F. App’x 965, 971 (11th Cir. 2006) (non‐precedential 
but  persuasive  unpublished opinion)  4  (“[B]oth  [a]  husband  and  [a] 
wife  are  victims  under  § 2B1.1(b)(2)  when  jointly  held  money  is 
taken . . . .”). As the commentary to Section 2B1.1 makes clear, “any 
person who sustained any part of the actual loss” is a “victim.” 2010 
Guidelines  § 2B1.1  cmt.  n.1  (emphasis  supplied).  Thus,  the  District 
Court  properly  counted  each  married  couple  jointly  holding 




        4  See  Fed.  R.  App.  P.  32.1  advisory  committee’s  note  to  2006  adoption 
(“The  citation  of  unpublished  opinions  issued  before  January  1,  2007,  will 
continue to be governed by the local rules of the circuits.”). Compare 11th Cir. R. 
36‐2 (“Unpublished opinions are not considered binding precedent, but they may 
be cited as persuasive authority.”), with 2d Cir. R. 32.1.1(b) (“[A] party may not 
cite a summary order of this court issued prior to January 1, 2007, except: (A) in a 
subsequent  stage  of  a  case  in  which  the  summary  order  has  been  entered,  in  a 
related case, or in any case for purposes of estoppel or res judicata; or (B) when a 
party cites the summary order as subsequent history for another opinion that it 
appropriately cites.”). 




                                            7 
investments as two individual “victims” within the meaning of that 
term as used in Section 2B1.1(b)(2). 

       Further,  we  find  no  error  in  the  District  Court’s  rejection  of 
Ryan’s claim that “there were only 31 or 32 victims” on the ground 
that “the list he submitted with his sentencing memorandum [was] 
based on his personal recollection and [was] unsubstantiated.” A‐95. 
It is clear that the District Court declined to credit Ryan’s assertion, a 
decision  that  is  entitled  to  substantial  deference.  See,  e.g.,  United 
States  v.  Norman,  776  F.3d  67,  78  (2d  Cir.  2015).  Accordingly,  we 
affirm  the  District  Court’s  determination  that  Ryan’s  offense 
involved 50 or more victims. 

       With  respect  to  Ryan’s  second  argument—that  his  sentence 
was  substantively  unreasonable—“[w]e  will  set  aside  a  district 
court’s  substantive  determination  only  in  exceptional  cases  where 
the  trial  court’s  decision  cannot  be  located  within  the  range  of 
permissible decisions.” United States v. Wagner‐Dano, 679 F.3d 83, 95 
(2d  Cir.  2012)  (alterations  and  internal  quotation  marks  omitted). 
Further,  “[w]hile  we  have  declined  to  adopt  a  per  se  rule,  we 
recognize  that  in  the  overwhelming  majority  of  cases,  a  Guidelines 
sentence  will  fall  comfortably  within  the  broad  range  of  sentences 
that  would  be  reasonable  in  the  particular  circumstances.”  United 
States v. Ingram, 721 F.3d 35, 37 (2d Cir. 2013) (alteration and internal 
quotation marks omitted). 

       Here, Ryan’s sentence fell within the Guidelines range, A‐111–
12, and  we  see  nothing  in  the  record  to  suggest  that  this  is  “one  of 




                                       8 
those  exceptional  cases  in  which  the  imposition  of  a  within‐
Guidelines  sentence  is  substantively  unreasonable,”  United  States  v. 
Chu,  714  F.3d  742,  748  (2d  Cir.  2013)  (internal  quotation  marks 
omitted).  We  therefore  also  affirm  the  District  Court’s  substantive 
determination. 

                               CONCLUSION 

       We  have  considered  all  of  Ryan’s  arguments  on  appeal  and 
have  found  them  to  be  without  merit.  The  May  1,  2015  amended 
judgment  of  the  District  Court  is  therefore  AFFIRMED;  but  the 
cause  is  REMANDED  to  the  District  Court  for  the  sole  purpose  of 
making  ministerial  corrections  to  the  first  page  of  the  amended 
judgment by deleting the reference to 18 U.S.C. § 1341 and changing 
“78(j)(b); (ff)” to “78j(b); 78ff.”  




                                        9